DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 3/15/2022. Claims 1, 3, 5-7, 9, 11, 13, 15-17, and 19 are pending. Claims 1, 3, 7, 9, 11, 13, 17, and 19 are amended. No claims have been added. Claims 2, 4, 8, 10, 12, 14, 18, and 20 have been cancelled.

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. The applicant has argued that the claims are directed to a practical application. The examiner respectfully disagrees. In 2019, the Office published revised guidance on the application of § 101, in accordance with judicial precedent. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) (“2019 Revised Guidance”). Under the 2019 Revised Guidance, a claim is “directed to” an abstract idea, if the claim recites any of (1) mathematical concepts, (2) certain methods of organizing human activity, and (3) mental processes — without integrating such abstract idea into a “practical application,” i.e., without “apply[ing], rely[ing] on, or us[ing] the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” The considerations articulated in MPEP §2106.05(a)–(c) and (e)–(h) bear upon whether a claim element (or combination of elements) integrates an abstract idea into a practical application. Id. at 55 (referring to MPEP 9th ed. Rev. 08.2017, rev. Jan. 2018). A claim that is “directed to” an abstract idea constitutes ineligible subject matter, unless the claim recites an additional element (or combination of elements) amounting to significantly more than the abstract idea. 

Under the Guidance, Step 2A, Prong One, we next consider whether the claim recites additional elements that integrate the judicial exception into a practical application. To do so, we look to whether the claim “appl[ies], rel[ies] on, Appeal 2021-003177 Application 15/229,827 16 or use[s] the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim[ is] more than a drafting effort designed to monopolize the judicial exception,” i.e., “integrates a judicial exception into a practical application.” Guidance, 84 Fed. Reg. at 54; MPEP § 2106.04(d). The additional limitations of the claims do not integrate the abstract idea into a practical application. There is no indication in the Specification that the claimed invention as recited in the claim effects a transformation or reduction of a particular article to a different state or thing. Nor do we find anything of record that attributes an improvement in technology and/or a technical field to the claimed invention or that otherwise indicates that the claimed invention integrates the abstract idea into a “practical application,” as that phrase is used in USPTO Guidance.

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018. Applicant’s claimed invention does not contain limitations that integrate the invention into a practical application. Applicant’s claimed invention merely includes limitations that are not indicative of integration into a practical application such as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). The previous 101 rejection is updated and upheld. The previous 101 rejection is maintained.

The applicant has made amends and or cancelled the claims  4, 9, 10, 14, 19, 20, to overcome the previous 112 2nd/b rejections. The previous 112 2nd/b rejections have been withdrawn. 

The applicant has made amends and or cancelled the claims  9, 10, 19, 20, to overcome the previous 112 d rejections. The previous 112 d rejections have been withdrawn.

With regards to the previous prior art rejections. The applicant has amended the claims, which required further search and consideration. An updated rejection can be found below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3, 5-7, 9, 11, 13, 15-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of assigning coverage for exceptions in a financial transaction processing system. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1, 3, 5-7, 9) is/are directed to a method, and claims(s) (11, 13, 15-17, and 19) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of receiving data, searching data, determining data, determining an exception, enriching the data, identifying an interface to route the data, routing the data, receiving a decision, and updating the routing, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one computer,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “computer” language, the claim encompasses the user manually assigning coverage for exceptions. The mere nominal recitation of a generic device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process. With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to manage business exemptions which is a method of managing interactions between people. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a computer, database, interface are used to perform the steps of the invention.  The computer as claimed is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (identify and resolve those exceptions). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) receiving data, searching data, determining data, determining an exception, enriching the data, identifying an interface to route the data, routing the data, receiving a decision, and updating the routing, which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, determining, enriching, identifying, routing, and updating which is the abstract idea steps of determining ownership and assigning coverage for exceptions in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine ownership and assigning coverage for exceptions:

[0003] Financial institutions process transactions, breaks and related communications on a daily basis. In some cases, these transactions that result in exceptions have to be resolved through the trade lifecycle. Depending on exception type, specific teams are required to identify and resolve those exceptions which is time consuming and inefficient.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 3, 5-7, 9, 13, 15-17, and 19 recite limitations which further limit the claimed analysis of and manipulation of data. And merely narrow the abstract idea.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on ownership and coverage of exceptions.  This is not a technical or technological problem but is rather in the realm of business or financial management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because (pick one of the following a-d).

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0076]     The system of the invention or portions of the system of the invention may be in the form of a "processing machine," such as a general- purpose computer, for example. As used herein, the term "processing machine" is to be understood to include at least one processor that uses at least one memory. The at least one memory stores a set of instructions. The instructions may be either permanently or temporarily stored in the memory or memories of the processing machine. The processor executes the instructions that are stored in the memory or memories in order to process data. The set of instructions may include various instructions that perform a particular task or tasks, such as those tasks described above. Such a set of instructions for performing a particular task may be characterized as a program, software program, or simply software.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The prior art Hu (US 20210326394 A1) discloses a computer, processor, database, and an interface in at least ¶ 4, 29, 180-191, Fig. 1, 2. The prior art Carpenter (US 20190171711 A1) discloses a computer, processor, database, and an interface in at least Fig. 1-4, ¶ 4, 22, 26, 34-36, 49-51. The prior art Hu (US 20210326394 A1) discloses a computer, processor, database, and an interface in at least abstract, ¶ 16, 17, 34, 37, 165, 169, Fig. 1-4. 


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.


Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claims 11, 13, 15-17, and 19 are rejected under 35 U.S.C. 101 because it claims a system for determining ownership and assigning coverage for exceptions which is a computer program claimed as software per se, i.e., the descriptions or expressions of the programs, are not physical things. They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. The system as claimed merely has an interface and has various platforms configured to do tasks. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 9, 11, 13, 15-17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has amended claim 1 to include the limitations of 
determining a normalized exception for the market allegement based on the market allegement and the internal transaction,
enriching the normalized exception with at least one of additional transaction details, market references, and normalized status/exception types; 
identifying, based on a routing rule associated with the normalized exception, a system interface to route the normalized exception to, wherein the system interface presents the normalized exception in electronic format; 
routing the normalized exception to the identified system interface; 
receiving, via the system interface, an acceptance or a rejection of the normalized exception
The applicant has made significant amendments which includes various limitations that now contain a normalized exception. Although the applicant has support in paragraph 4 for enriching an exception the specification discloses enriching an exception with a normalized exception type. There is no determining of a normalized exception nor is there an enrichment of a normalized exception. Further, in the originally filed disclosure it appears that the exception is routed not the enriched exception (normalized exception). There is also receiving of an acceptance or rejection of an exception, not of an enriched exception (normalized exception). The applicant appears to only have support in the originally filed disclosure for the above identifying step involving an enriched exception (normalized exception). Appropriate correction/clarification is requested. 

The applicant has amended claim 11 to include the limitations of
a system interface configured to present normalized exceptions to end users, 
the system determines a normalized exception for the market allegement based on the market allegement and the internal transaction,
the exception enrichment platform enriches the normalized exception with at least one of additional transaction details, market references, and normalized status/exception types, 4U.S. Patent Application No. 17/022,864 Attorney Docket No. 052227.500338 
the coverage and ownership rules engine identifies a routing rule, wherein the routing rule is associated with the normalized exception, and wherein the routing rule identifies the system interface as associated with the normalized exception, 
the system routes the normalized exception to the system interface,
the system interface presents the normalized exception, 
the system receives, from the system interface, an acceptance or a rejection of the normalized exception

The applicant has made significant amendments which includes various limitations that now contain a normalized exception. Although the applicant has support in paragraph 4 for enriching an exception the specification discloses enriching an exception with a normalized exception type. There is no determine of a normalized exception nor is there an enrichment of a normalized exception. Further, in the originally filed disclosure it appears that the exception is routed not the enriched exception (normalized exception). There is also receive of an acceptance or rejection of an exception, not of an enriched exception (normalized exception). The applicant appears to only have support in the originally filed disclosure for the above identifies step involving an enriched exception (normalized exception). Appropriate correction/clarification is requested. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-7, 9, 11, 13, 15-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 11, the phrase "determining based on the searching and the market allegement, an internal transaction, wherein the internal transaction is associated with the market allegement" renders the claim indefinite because it is unclear what the applicant is claiming. It is unclear what the applicant defines to be a “market allegement.” The term allegement was known in the art at the time of the invention to mean statements affirming or denying certain matters of fact that you are prepared to prove. Therefore it is unclear how a determination is made between an internal transaction with a market allegement. Clarification is requested. 

Regarding claims 1 and 11, the term "normalized exception" renders the claim indefinite because it is unclear what the applicant is claiming. It is unclear what the applicant defines to be a “normalized exception.” Exception Reports are considered monthly analysis tools and are often used by Controllers and Analysts to quickly and easily find budget variances. An exception item is a banking term used to describe a check or other payment that cannot be processed or which is interrupted. Therefore it is unclear as to what a normalized exception might be. Clarification is requested. 

The claims that depend upon the previously rejected claims inherit the rejections 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 11, 13, 16, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20210326394 A1) in view of Schroeder et al. (US 20070192225 A1).

Regarding claim 1, Hu teaches a method for determining ownership and assigning coverage for exceptions (¶ 33, 181), 

in an information processing apparatus comprising at least one computer processor (¶ 183, 189): 

receiving input data from an input platform (¶ 4-7, In accordance with various embodiments, an exception handling machine comprises a communication interface in communication with a source document (e.g., invoice) processing system and a destination document processing system (e.g., a P2P platform), the communication interface configured to receive a first document (e.g., an invoice) from the source document processing system (e.g., an invoice processing center) and to provide a first revised document to the destination document processing system. The exception handling machine also includes at least one processing device configured to detect at least one exception flag in at least one data field of the first document and determine at least one exception handling rule for the first document based on at least one other data field in the first document and the at least one exception flag. The at least one processing device also can determine at least one exception code corresponding to the at least one exception handling rule and insert the at least one exception code into the first document to generate the first revised document. The exception handling machine then causes the communication interface to provide the first revised document to the destination document processing system. ¶ 18, 29); 

searching a database of internal transactions (¶ 63-66, This process captures line-level detail of the invoice (all line-level detail, if desired) & uses that information to fill out a data form 122 that will then be cross-referenced 126 against the Master Data in the client reference database 124. ¶ 86, The exception handling machine 100 includes a rules engine that powers the exception handing rules and is designed to be adaptable. Adaptability comes in the form of modular pattern recognition where the exception handling machine 100 looks in a database of known patterns and matches invoices to those known patterns. Over time, the exception handling machine 100 may evolve and provide more patterns for customers to leverage. The exception handling machine can pull external data such as PO's from non-P2P systems (direct from ERP), Receipt documents, non-traditional transactions that indicate a pre-approval of an invoice exist, P2P Platform data, data from the incoming invoice file, and any other document that can serve as a basis for automation of matching an approval. Data for the exception handing rules can be accessed through any format (e.g. CSV, XML, or Direct Database connection) that is fed into the exception handling machine 100. For example, this can be done by using call-outs to other customer data sources or databases. ¶ 60, 143, 145, 192);

identifying an exception (¶ 18-29, As noted, if an invoice has exceptions to being complete, those exceptions need to be remedied and cleared before an invoice can be submitted to the P2P platform. Common exceptions include, but are not limited to: [0019] Missing PO Number. [0020] Un-matched Supplier: Supplier on the Invoice Doesn't Match P2P Platform Supplier Master. [0021] Missing Requester. [0022] Un-matched PO: PO on the Invoice Doesn't Match P2P Platform PO Records. [0023] Unidentifiable Chart of Account for Non-PO Invoices. [0024] Other Anomalies: [0025] a. Unable to Determine Unit Price or Line Amount. [0026] b. Unable to Match a PO Line. [0027] c. Unit of Measure Issues. [0028] d. Missing Item Description. A current way for handling these exceptions is that Accounts Payable (A/P) departments manually fix all the exceptions on an invoice prior to submission to the P2P platform. Typically, these exceptions are currently dealt with through the scanning vendors' own software, or manually by the client. Many clients would prefer to deal with these exceptions in their P2P platform, which provides a benefit of providing the client with a single and familiar software interface (e.g., the P2P platform) to deal with invoice processing. ¶ 32-35, 65); 

enriching the normalized exception with at least one of additional transaction details, market references, and normalized status/exception types (¶ 157, In an eighth example, the exception handling machine 100 may determine that a discount and/or a prepaid amount has been applied to an entire invoice. As is shown in the example invoices below, the supplier-provided invoice may include an additional line item not present on the PO that provides a discount and/or a deposit that is applied to the entire invoice. Such an invoice will generate an error by the P2P system 106 as including an additional line item not present on the PO. ¶ 32-33, Insertion of generic reference data. In order to have the P2P platform consider an invoice “complete” when processing exceptions exist, an exception handling machine inserts generic reference data (e.g., “Change Me”) in the incomplete fields. The exception handling machine or another machine also adds this generic reference data to the client's P2P platform where required, so that when an exception invoice is submitted to the P2P platform, it is considered “complete” by the P2P Platform., ¶ 110, As is shown in FIG. 4, in various embodiments, the exception handling machine 100 implements an automated meta processing invoice correction and meta matching process 142. At 148, when the exception codes within the P2P systems 106 are recognized as “Meta Processing Invoices” (or “Business Problem Invoices”) (see 4B), they are pushed from the P2P system 106 back out to the exception handling machine 100 via API. (Alternatively, the exception handling machine 100 will preprocess the invoice instead, as is discussed in section 6, below). ¶ 68-79, 93-97, 130);

identifying the enriched exception based on a routing rule (¶ 93-97, The exception codes added at 112 by the exception handling machine 100 have corresponding actions programmed within the client's P2P instance 106. The P2P Platform 106 reads the exception code and routes the exception invoice to the appropriate workflow. For example: [0094] a. Approval Group Workflows Within the P2P System 106: [0095] i. These workflows route the exception invoice to the appropriate exception handler group within the P2P system 106. [0096] ii. This exception handler group reviews the invoice in question and adjusts the exception flag (e.g., “Change Me”) field to be an accurate reflection of the invoice information. [0097] iii. As a result, the exception invoice has now been made a “perfect invoice” within the P2P platform 106 and resumes the P2P system's 106 standard approval process (e.g., similar to 140). ¶ 33, Appending exception codes to invoice records. Clients often have multiple A/P department employees whose job is to review exceptions on invoices and resolve those exceptions. They are typically divided by vendors, geography, department or similar categorizations so that individuals become familiar with the necessary elements of removing exceptions. In certain embodiments, the exception handling machine appends specific exception codes to each exception invoice, allowing for the automatic routing of those invoices to the person assigned to clearing that particular exception. For example, logic may be programmed in the client's P2P program to recognize these exception codes and to perform a particular function, such as routing the invoice to the person or department assigned to that exception code. ¶ 87);

routing the normalized exception to the identified system interface (¶ 93-97, The exception codes added at 112 by the exception handling machine 100 have corresponding actions programmed within the client's P2P instance 106. The P2P Platform 106 reads the exception code and routes the exception invoice to the appropriate workflow. For example: [0094] a. Approval Group Workflows Within the P2P System 106: [0095] i. These workflows route the exception invoice to the appropriate exception handler group within the P2P system 106. [0096] ii. This exception handler group reviews the invoice in question and adjusts the exception flag (e.g., “Change Me”) field to be an accurate reflection of the invoice information. [0097] iii. As a result, the exception invoice has now been made a “perfect invoice” within the P2P platform 106 and resumes the P2P system's 106 standard approval process (e.g., similar to 140). ¶ 33, Appending exception codes to invoice records. Clients often have multiple A/P department employees whose job is to review exceptions on invoices and resolve those exceptions. They are typically divided by vendors, geography, department or similar categorizations so that individuals become familiar with the necessary elements of removing exceptions. In certain embodiments, the exception handling machine appends specific exception codes to each exception invoice, allowing for the automatic routing of those invoices to the person assigned to clearing that particular exception. For example, logic may be programmed in the client's P2P program to recognize these exception codes and to perform a particular function, such as routing the invoice to the person or department assigned to that exception code. ¶ 110, 113, 114, 87);

receiving, via the system interface, an acceptance or rejection of the normalized exception (¶ 79-81, When there is an error in a field, the P2P system 106 will not natively accept the invoice regardless of the file format. To remedy this, the invoice processing center 104 and/or the exception handling machine 100 adds an exception flag 134 (e.g., “Change Me”) to the missing field. a. The exception flag 134 (e.g., “Change Me”) is also programmed into the client's P2P instance in the P2P Platform 106 as a valid entry in all or some categories of the master data systems of the client's P2P instance. This allows “Change Me” to be universally accepted by the P2P system 106 as a valid field. b. In one embodiment, the words “Change Me” (or a similar human readable indication) are used because it is something that an end user looks at and understands that a change is needed. Because these invoices are often seen by a human later in the process, it is made clear to the human that that field needs adjusting. However, the particular words selected for the exception flag 134 themselves do not matter; any other phrase, code, indicator, or flag can be chosen as long as it is used in the same process as a placeholder record on the invoice and in the client's P2P Instance. ¶ 4, 93-97, 113-118, 181-188); 

and updating the routing rule based on the acceptance or the rejection (¶ 90, At 112, once the exception handling machine 100 identifies the proper handling rule, the exception handling machine 100 adds the appropriate exception code to the invoice flat file. In various approaches, the exception handling machine 100 reads in the invoice flat file, updates the exception code field with the proper exception code, then outputs the invoice flat file again. ¶ 123, 149, 174).

Hu teaches enriched exception processing but does not specifically teach market allegement. 

However, Schroeder teaches a market allegement (abstract, The parties can thereafter approve or reject the deal allegement via an on-line system. In addition to, or instead of, dealer or investor approval, an instruction matching utility is provided to automatically or substantially automatically match instructions received from dealers and investors related to a plurality of deal allegements. In either case the status of the trade will be displayed to all parties. ¶ 38, Embodiments of the present invention may be implemented with varying degrees of automation. In one embodiment, an investor is given an opportunity to "check off" or approve a particular proposed deal, transaction, or "allegement" entered by a dealer. In other embodiments, the "check off" right is given to the dealer to confirm an investor-entered allegement. This right of approval may also be given to both parties, in accordance with the principles of the present invention. In addition, embodiments of the present invention provide matching functionality to match dealer and investor transactions in the context of confirming a particular allegement. Matching may be performed manually as well as substantially automatically. In the latter (automatic) case, once the terms of a particular deal have been entered by the parties into the system provided by the third party (e.g., The Bank of New York), matching is performed without further input from the trader/seller/dealer and buyer/investor parties. ¶ 44, 45, 50, 53-56). 

determining based on the searching and the market allegement, an internal transaction, wherein the internal transaction is associated with the market allegement (abstract, The parties can thereafter approve or reject the deal allegement via an on-line system. In addition to, or instead of, dealer or investor approval, an instruction matching utility is provided to automatically or substantially automatically match instructions received from dealers and investors related to a plurality of deal allegements. In either case the status of the trade will be displayed to all parties. ¶ 38-42, Embodiments of the present invention may be implemented with varying degrees of automation. In one embodiment, an investor is given an opportunity to "check off" or approve a particular proposed deal, transaction, or "allegement" entered by a dealer. In other embodiments, the "check off" right is given to the dealer to confirm an investor-entered allegement. This right of approval may also be given to both parties, in accordance with the principles of the present invention. In addition, embodiments of the present invention provide matching functionality to match dealer and investor transactions in the context of confirming a particular allegement. Matching may be performed manually as well as substantially automatically. In the latter (automatic) case, once the terms of a particular deal have been entered by the parties into the system provided by the third party (e.g., The Bank of New York), matching is performed without further input from the trader/seller/dealer and buyer/investor parties. ¶ 50-53, 56);

determining a normalized exception for the market allegement based on the market allegement and the internal transaction (¶ 56, As will be appreciated by those skilled in the art, the present invention provides several enhancements to the repo transaction space. Embodiments of the present invention allow investors to access a third party's repo transaction system in a much more direct and efficient manner, and preferably via a display accessible via the internet or private network or other electronic communication system. Moreover, embodiments of the present invention allow both dealers and investors to input deals or allegements into a repo system such that finalization of deals is more efficient. Moreover still, embodiments of the present invention provide systems and a methodology by which deals that have been approved by dealers and investors can be both manually matched and automatically matched to thereby complete (or clear) the initial stages of a repo transaction. Finally, those skilled in the art will also appreciate that the systems and methodologies described herein may also be applicable to, e.g., securities lending (borrow/pledge) agreements, and derivatives agreements, among others. ¶ 38-39, In addition, future dated transactions can be supported by the several embodiments of the present invention such that investors and dealers can input allegements for transactions that are to take place in the future, namely a date of T+one or greater, where T is today. When future dated transactions are supported by the system, they are preferably matched as soon as possible within the system described herein. Once matched, such transaction will thereafter be submitted to a "live mode" system on the appropriate future date. The "live mode" reflects the current day's activity, which is to be processed that day, and is kept apart from future dated activity, to be processed on the appropriate future date. ¶ 50-51), 

enriching the normalized exception with at least one of additional transaction details, market references, and normalized status/exception types (¶ 54-56, FIG. 7 depicts an enhancement to the embodiment shown in FIG. 6. Here, investor 30 has the ability to both input deals and approve or reject deals input by dealer 20. More importantly, an automatic instruction matching utility (IMU) 705 is provided in addition to the manual match capability 670. That is, once deals are input by either the dealer 20 or investor 30 and thereafter approved, rather than having an administrative person match up the approved instructions, a module is implemented that automatically matches the approved instructions. This can be accomplished by any known means including, but not limited to, matching investor identifications, matching each of the terms deemed to be mandatory, and/or matching unique allegement identification numbers. ¶ 38-39, Embodiments of the present invention may be implemented with varying degrees of automation. In one embodiment, an investor is given an opportunity to "check off" or approve a particular proposed deal, transaction, or "allegement" entered by a dealer. In other embodiments, the "check off" right is given to the dealer to confirm an investor-entered allegement. This right of approval may also be given to both parties, in accordance with the principles of the present invention. In addition, embodiments of the present invention provide matching functionality to match dealer and investor transactions in the context of confirming a particular allegement. Matching may be performed manually as well as substantially automatically. In the latter (automatic) case, once the terms of a particular deal have been entered by the parties into the system provided by the third party (e.g., The Bank of New York), matching is performed without further input from the trader/seller/dealer and buyer/investor parties. ¶ 44);

identifying, based on a routing rule associated with the normalized exception, a system interface to route the normalized exception to, wherein the system interface presents the normalized exception in electronic format (¶ 43, In a similar fashion, investor 30 may also send SWIFT messages 230 through message queue 232 into pool 240, which is another application designed to accept certain instructions from certain clients, and route those instructions to the proper division within BNY for processing. Files 245 may also be uploaded by investor 30. Both messages 230 and files 245 are received by administration component 205 as shown by reference letter A., ¶ 52-54, FIGS. 6 and 7 illustrate different levels of deal matching in accordance with the principles of the present invention. Referring first to FIG. 6, it can be seen that it is a combination of sorts of the embodiments depicted in FIGS. 2 and 3 in that GSCX 218, pool 240 and MERVA 320 are all included. Instruction queue 310 is also included. A first difference between FIG. 6 and FIGS. 2 and 3 is that instead of dealer 20 and investor 30 being able to manually approve or reject deals, these parties may only input deal terms as indicated by reference numerals 650 and 655. A second difference is that, rather than having the parties thereafter reject or approve deals, the embodiment shown in FIG. 6 includes a capability to manually match deals as indicated by reference numeral 670. Element 670 may be thought of as a manual instruction matching utility (IMU) that enables an administrator from, e.g., administrative component 205, to manually match dealer/trader and investor instructions, both for domestic and global allegements. It is noted that deals may be input by either party and may even be input using fax, email or telephone calls, as well as directly via input screens accessible over, e.g., the internet. The manual feature described herein may be utilized in the event that initial trade instructions do not match, and one or both of the principals to the trade are not able to amend their instruction. Since a trade must be matched for further processing, this feature allows the BNY administrator to "force match" a trade, allowing processing to continue, and for any incorrect aspect to be addressed by all three parties as soon as practicable. ¶ 56, As will be appreciated by those skilled in the art, the present invention provides several enhancements to the repo transaction space. Embodiments of the present invention allow investors to access a third party's repo transaction system in a much more direct and efficient manner, and preferably via a display accessible via the internet or private network or other electronic communication system. Moreover, embodiments of the present invention allow both dealers and investors to input deals or allegements into a repo system such that finalization of deals is more efficient. Moreover still, embodiments of the present invention provide systems and a methodology by which deals that have been approved by dealers and investors can be both manually matched and automatically matched to thereby complete (or clear) the initial stages of a repo transaction. Finally, those skilled in the art will also appreciate that the systems and methodologies described herein may also be applicable to, e.g., securities lending (borrow/pledge) agreements, and derivatives agreements, among others. ¶ 30-32, 47, 56); 

routing the normalized exception to the identified system interface (¶ 43, In a similar fashion, investor 30 may also send SWIFT messages 230 through message queue 232 into pool 240, which is another application designed to accept certain instructions from certain clients, and route those instructions to the proper division within BNY for processing. Files 245 may also be uploaded by investor 30. Both messages 230 and files 245 are received by administration component 205 as shown by reference letter A. ¶ 47, FIG. 3 depicts a slightly modified architecture as compared to FIG. 2. As shown, not only does investor 30 have the ability to approve or reject deals via a deal status screen, but dealer 20 may also have this capability in accordance with this embodiment of the present invention. Likewise, investor 30 is given the opportunity to input terms of deals in the first place., ¶ 53); 

receiving, via the system interface, an acceptance or a rejection of the normalized exception (abstract, A system and method for facilitating tri-party repurchase (or other) agreement transactions. A dealer or trader sends instructions to an intermediary third party characterizing a previously agreed-upon set of terms for a repurchase agreement between the dealer and an investor. The parties can thereafter approve or reject the deal allegement via an on-line system. In addition to, or instead of, dealer or investor approval, an instruction matching utility is provided to automatically or substantially automatically match instructions received from dealers and investors related to a plurality of deal allegements. In either case the status of the trade will be displayed to all parties. ¶ 40, FIG. 2 illustrates an embodiment of the present invention in which "check box" approve/reject functionality is provided to an investor to approve or reject repurchase agreement transactions previously entered into a system by a dealer. Specifically, FIG. 2 shows the relationships among a dealer 20, an investor 30 and The Bank of New York 40. Of course, those skilled in the art will appreciate that BNY 40 could be replaced by any third party financial institution capable of handling tri-party repo transactions. ¶ 43-46, 54). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hu to include/perform a market allegement, as taught/suggested by Schroeder. This known technique is applicable to the system of Hu as they both share characteristics and capabilities, namely, they are directed to financial document processing. One of ordinary skill in the art would have recognized that applying the known technique of Schroeder would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Schroeder to the teachings of Hu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such market allegement features into similar systems. Further, including a market allegement to Hu would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for addition ways to solve market issues. 

Regarding claims 3 and 13, Hu teaches wherein the normalized exception is identified using close matching (¶ 86, 110-115, 136, 164, 165, 171, 172). 

Hu teaches enriched exception processing but does not specifically teach market allegement. 

However, Schroeder teaches wherein the normalized exception is identified using close matching of the market allegement and the internal transaction (abstract, The parties can thereafter approve or reject the deal allegement via an on-line system. In addition to, or instead of, dealer or investor approval, an instruction matching utility is provided to automatically or substantially automatically match instructions received from dealers and investors related to a plurality of deal allegements. In either case the status of the trade will be displayed to all parties. ¶ 38-42, Embodiments of the present invention may be implemented with varying degrees of automation. In one embodiment, an investor is given an opportunity to "check off" or approve a particular proposed deal, transaction, or "allegement" entered by a dealer. In other embodiments, the "check off" right is given to the dealer to confirm an investor-entered allegement. This right of approval may also be given to both parties, in accordance with the principles of the present invention. In addition, embodiments of the present invention provide matching functionality to match dealer and investor transactions in the context of confirming a particular allegement. Matching may be performed manually as well as substantially automatically. In the latter (automatic) case, once the terms of a particular deal have been entered by the parties into the system provided by the third party (e.g., The Bank of New York), matching is performed without further input from the trader/seller/dealer and buyer/investor parties. ¶ 44, 45, 50-56). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hu to include/perform a market allegement, as taught/suggested by Schroeder. This known technique is applicable to the system of Hu as they both share characteristics and capabilities, namely, they are directed to financial document processing. One of ordinary skill in the art would have recognized that applying the known technique of Schroeder would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Schroeder to the teachings of Hu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such market allegement features into similar systems. Further, including a market allegement to Hu would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for addition ways to solve market issues. 

Regarding claims 6 and 16, Hu teaches wherein the routing rule comprises at least one of logic and tables (¶ 33, 87, 137, 151, 180-181, 192). 

Regarding claims 7 and 17, Hu teaches wherein the normalized exception is routed based on a type of exception, a product, and a workflow application for resolution (¶ 6, 33, 66-79, 87, 93-98, 146). 

Regarding claim 11, Hu teaches determining ownership and assigning coverage for exceptions (¶ 33, 181); 

at least one input platform (¶ 4-7, In accordance with various embodiments, an exception handling machine comprises a communication interface in communication with a source document (e.g., invoice) processing system and a destination document processing system (e.g., a P2P platform), the communication interface configured to receive a first document (e.g., an invoice) from the source document processing system (e.g., an invoice processing center) and to provide a first revised document to the destination document processing system. The exception handling machine also includes at least one processing device configured to detect at least one exception flag in at least one data field of the first document and determine at least one exception handling rule for the first document based on at least one other data field in the first document and the at least one exception flag. The at least one processing device also can determine at least one exception code corresponding to the at least one exception handling rule and insert the at least one exception code into the first document to generate the first revised document. The exception handling machine then causes the communication interface to provide the first revised document to the destination document processing system. ¶ 18, 29); 

an exception enrichment platform (¶ 18-29, As noted, if an invoice has exceptions to being complete, those exceptions need to be remedied and cleared before an invoice can be submitted to the P2P platform. Common exceptions include, but are not limited to: [0019] Missing PO Number. [0020] Un-matched Supplier: Supplier on the Invoice Doesn't Match P2P Platform Supplier Master. [0021] Missing Requester. [0022] Un-matched PO: PO on the Invoice Doesn't Match P2P Platform PO Records. [0023] Unidentifiable Chart of Account for Non-PO Invoices. [0024] Other Anomalies: [0025] a. Unable to Determine Unit Price or Line Amount. [0026] b. Unable to Match a PO Line. [0027] c. Unit of Measure Issues. [0028] d. Missing Item Description. A current way for handling these exceptions is that Accounts Payable (A/P) departments manually fix all the exceptions on an invoice prior to submission to the P2P platform. Typically, these exceptions are currently dealt with through the scanning vendors' own software, or manually by the client. Many clients would prefer to deal with these exceptions in their P2P platform, which provides a benefit of providing the client with a single and familiar software interface (e.g., the P2P platform) to deal with invoice processing. ¶ 32-35, Insertion of generic reference data. In order to have the P2P platform consider an invoice “complete” when processing exceptions exist, an exception handling machine inserts generic reference data (e.g., “Change Me”) in the incomplete fields. The exception handling machine or another machine also adds this generic reference data to the client's P2P platform where required, so that when an exception invoice is submitted to the P2P platform, it is considered “complete” by the P2P Platform., ¶ 110, As is shown in FIG. 4, in various embodiments, the exception handling machine 100 implements an automated meta processing invoice correction and meta matching process 142. At 148, when the exception codes within the P2P systems 106 are recognized as “Meta Processing Invoices” (or “Business Problem Invoices”) (see 4B), they are pushed from the P2P system 106 back out to the exception handling machine 100 via API. (Alternatively, the exception handling machine 100 will preprocess the invoice instead, as is discussed in section 6, below). ¶ 68-79, 93-97, 130, 65); 

a coverage and ownership rules engine (¶ 93-97, The exception codes added at 112 by the exception handling machine 100 have corresponding actions programmed within the client's P2P instance 106. The P2P Platform 106 reads the exception code and routes the exception invoice to the appropriate workflow. For example: [0094] a. Approval Group Workflows Within the P2P System 106: [0095] i. These workflows route the exception invoice to the appropriate exception handler group within the P2P system 106. [0096] ii. This exception handler group reviews the invoice in question and adjusts the exception flag (e.g., “Change Me”) field to be an accurate reflection of the invoice information. [0097] iii. As a result, the exception invoice has now been made a “perfect invoice” within the P2P platform 106 and resumes the P2P system's 106 standard approval process (e.g., similar to 140). ¶ 33, Appending exception codes to invoice records. Clients often have multiple A/P department employees whose job is to review exceptions on invoices and resolve those exceptions. They are typically divided by vendors, geography, department or similar categorizations so that individuals become familiar with the necessary elements of removing exceptions. In certain embodiments, the exception handling machine appends specific exception codes to each exception invoice, allowing for the automatic routing of those invoices to the person assigned to clearing that particular exception. For example, logic may be programmed in the client's P2P program to recognize these exception codes and to perform a particular function, such as routing the invoice to the person or department assigned to that exception code. ¶ 87);

a system interface configured to present normalized exceptions to end users  (¶ 93-97, The exception codes added at 112 by the exception handling machine 100 have corresponding actions programmed within the client's P2P instance 106. The P2P Platform 106 reads the exception code and routes the exception invoice to the appropriate workflow. For example: [0094] a. Approval Group Workflows Within the P2P System 106: [0095] i. These workflows route the exception invoice to the appropriate exception handler group within the P2P system 106. [0096] ii. This exception handler group reviews the invoice in question and adjusts the exception flag (e.g., “Change Me”) field to be an accurate reflection of the invoice information. [0097] iii. As a result, the exception invoice has now been made a “perfect invoice” within the P2P platform 106 and resumes the P2P system's 106 standard approval process (e.g., similar to 140). ¶ 33, Appending exception codes to invoice records. Clients often have multiple A/P department employees whose job is to review exceptions on invoices and resolve those exceptions. They are typically divided by vendors, geography, department or similar categorizations so that individuals become familiar with the necessary elements of removing exceptions. In certain embodiments, the exception handling machine appends specific exception codes to each exception invoice, allowing for the automatic routing of those invoices to the person assigned to clearing that particular exception. For example, logic may be programmed in the client's P2P program to recognize these exception codes and to perform a particular function, such as routing the invoice to the person or department assigned to that exception code. ¶ 4, 87, 181-189, 110, 113, 114);

and an algorithmic enrichment platform (¶ 79-83, When there is an error in a field, the P2P system 106 will not natively accept the invoice regardless of the file format. To remedy this, the invoice processing center 104 and/or the exception handling machine 100 adds an exception flag 134 (e.g., “Change Me”) to the missing field. a. The exception flag 134 (e.g., “Change Me”) is also programmed into the client's P2P instance in the P2P Platform 106 as a valid entry in all or some categories of the master data systems of the client's P2P instance. This allows “Change Me” to be universally accepted by the P2P system 106 as a valid field. b. In one embodiment, the words “Change Me” (or a similar human readable indication) are used because it is something that an end user looks at and understands that a change is needed. Because these invoices are often seen by a human later in the process, it is made clear to the human that that field needs adjusting. However, the particular words selected for the exception flag 134 themselves do not matter; any other phrase, code, indicator, or flag can be chosen as long as it is used in the same process as a placeholder record on the invoice and in the client's P2P Instance. ¶ 90, At 112, once the exception handling machine 100 identifies the proper handling rule, the exception handling machine 100 adds the appropriate exception code to the invoice flat file. In various approaches, the exception handling machine 100 reads in the invoice flat file, updates the exception code field with the proper exception code, then outputs the invoice flat file again. ¶ 179, Additionally, in various embodiments, the exception handling machine 100 may utilize various machine learning algorithms, which may be trained ahead of time and/or continuously trained, to determine whether an invoice matches a PO and to generate new invoices that will avoid errors within the P2P system 106. Other variations are possible, as well. ¶ 174, The exception handling machine 100 also maintains a log of all invoices for which no PO was found and for which an invoice with exception flags was generated and submitted to the P2P system 106 to await manual review and processing. The exception handling machine 100 periodically will check on the status of each invoice on the log within the P2P system 106. If a new PO is found that matches one of the invoices on the log, then the exception handling machine 100 will try to match the invoice with the newly found PO according to one or more of the rules discussed above. If the exception handling machine 100 can successfully match the invoice to the PO, then the exception handling machine 100 will void that existing invoice with the exception flags within the P2P system 106 and will submit an updated new invoice for processing in accordance with the newly found PO. The exception handling machine 100 will then remove the invoice from the log. ¶ 123, 149, 174, 93-97, 113-118);

a database of internal transactions (¶ 63-66, This process captures line-level detail of the invoice (all line-level detail, if desired) & uses that information to fill out a data form 122 that will then be cross-referenced 126 against the Master Data in the client reference database 124. ¶ 86, The exception handling machine 100 includes a rules engine that powers the exception handing rules and is designed to be adaptable. Adaptability comes in the form of modular pattern recognition where the exception handling machine 100 looks in a database of known patterns and matches invoices to those known patterns. Over time, the exception handling machine 100 may evolve and provide more patterns for customers to leverage. The exception handling machine can pull external data such as PO's from non-P2P systems (direct from ERP), Receipt documents, non-traditional transactions that indicate a pre-approval of an invoice exist, P2P Platform data, data from the incoming invoice file, and any other document that can serve as a basis for automation of matching an approval. Data for the exception handing rules can be accessed through any format (e.g. CSV, XML, or Direct Database connection) that is fed into the exception handling machine 100. For example, this can be done by using call-outs to other customer data sources or databases. ¶ 60, 143, 145, 192);

an exception enrichment platform that enriches the normalized exception with at least one of additional transaction details, market references, and normalized status/exception types (¶ 157, In an eighth example, the exception handling machine 100 may determine that a discount and/or a prepaid amount has been applied to an entire invoice. As is shown in the example invoices below, the supplier-provided invoice may include an additional line item not present on the PO that provides a discount and/or a deposit that is applied to the entire invoice. Such an invoice will generate an error by the P2P system 106 as including an additional line item not present on the PO. ¶ 32-33, Insertion of generic reference data. In order to have the P2P platform consider an invoice “complete” when processing exceptions exist, an exception handling machine inserts generic reference data (e.g., “Change Me”) in the incomplete fields. The exception handling machine or another machine also adds this generic reference data to the client's P2P platform where required, so that when an exception invoice is submitted to the P2P platform, it is considered “complete” by the P2P Platform., ¶ 110, As is shown in FIG. 4, in various embodiments, the exception handling machine 100 implements an automated meta processing invoice correction and meta matching process 142. At 148, when the exception codes within the P2P systems 106 are recognized as “Meta Processing Invoices” (or “Business Problem Invoices”) (see 4B), they are pushed from the P2P system 106 back out to the exception handling machine 100 via API. (Alternatively, the exception handling machine 100 will preprocess the invoice instead, as is discussed in section 6, below). ¶ 68-79, 93-97, 130);

the coverage and ownership rules engine identifies a routing rule wherein the routing rule is associated with the normalized exception, and wherein the routing rule identifies the system interface as associated with the normalized exception (¶ 93-97, The exception codes added at 112 by the exception handling machine 100 have corresponding actions programmed within the client's P2P instance 106. The P2P Platform 106 reads the exception code and routes the exception invoice to the appropriate workflow. For example: [0094] a. Approval Group Workflows Within the P2P System 106: [0095] i. These workflows route the exception invoice to the appropriate exception handler group within the P2P system 106. [0096] ii. This exception handler group reviews the invoice in question and adjusts the exception flag (e.g., “Change Me”) field to be an accurate reflection of the invoice information. [0097] iii. As a result, the exception invoice has now been made a “perfect invoice” within the P2P platform 106 and resumes the P2P system's 106 standard approval process (e.g., similar to 140). ¶ 33, Appending exception codes to invoice records. Clients often have multiple A/P department employees whose job is to review exceptions on invoices and resolve those exceptions. They are typically divided by vendors, geography, department or similar categorizations so that individuals become familiar with the necessary elements of removing exceptions. In certain embodiments, the exception handling machine appends specific exception codes to each exception invoice, allowing for the automatic routing of those invoices to the person assigned to clearing that particular exception. For example, logic may be programmed in the client's P2P program to recognize these exception codes and to perform a particular function, such as routing the invoice to the person or department assigned to that exception code. ¶ 87);

the system routes the normalized exception to the system interface (¶ 93-97, The exception codes added at 112 by the exception handling machine 100 have corresponding actions programmed within the client's P2P instance 106. The P2P Platform 106 reads the exception code and routes the exception invoice to the appropriate workflow. For example: [0094] a. Approval Group Workflows Within the P2P System 106: [0095] i. These workflows route the exception invoice to the appropriate exception handler group within the P2P system 106. [0096] ii. This exception handler group reviews the invoice in question and adjusts the exception flag (e.g., “Change Me”) field to be an accurate reflection of the invoice information. [0097] iii. As a result, the exception invoice has now been made a “perfect invoice” within the P2P platform 106 and resumes the P2P system's 106 standard approval process (e.g., similar to 140). ¶ 33, Appending exception codes to invoice records. Clients often have multiple A/P department employees whose job is to review exceptions on invoices and resolve those exceptions. They are typically divided by vendors, geography, department or similar categorizations so that individuals become familiar with the necessary elements of removing exceptions. In certain embodiments, the exception handling machine appends specific exception codes to each exception invoice, allowing for the automatic routing of those invoices to the person assigned to clearing that particular exception. For example, logic may be programmed in the client's P2P program to recognize these exception codes and to perform a particular function, such as routing the invoice to the person or department assigned to that exception code. ¶ 110, 113, 114, 87);

the system interface presents the normalized exception (¶ 18-29, As noted, if an invoice has exceptions to being complete, those exceptions need to be remedied and cleared before an invoice can be submitted to the P2P platform. Common exceptions include, but are not limited to: [0019] Missing PO Number. [0020] Un-matched Supplier: Supplier on the Invoice Doesn't Match P2P Platform Supplier Master. [0021] Missing Requester. [0022] Un-matched PO: PO on the Invoice Doesn't Match P2P Platform PO Records. [0023] Unidentifiable Chart of Account for Non-PO Invoices. [0024] Other Anomalies: [0025] a. Unable to Determine Unit Price or Line Amount. [0026] b. Unable to Match a PO Line. [0027] c. Unit of Measure Issues. [0028] d. Missing Item Description. A current way for handling these exceptions is that Accounts Payable (A/P) departments manually fix all the exceptions on an invoice prior to submission to the P2P platform. Typically, these exceptions are currently dealt with through the scanning vendors' own software, or manually by the client. Many clients would prefer to deal with these exceptions in their P2P platform, which provides a benefit of providing the client with a single and familiar software interface (e.g., the P2P platform) to deal with invoice processing. ¶ 32-35, 65);

the system receives, from the system interface, an acceptance or rejection of the normalized exception (¶ 79-81, When there is an error in a field, the P2P system 106 will not natively accept the invoice regardless of the file format. To remedy this, the invoice processing center 104 and/or the exception handling machine 100 adds an exception flag 134 (e.g., “Change Me”) to the missing field. a. The exception flag 134 (e.g., “Change Me”) is also programmed into the client's P2P instance in the P2P Platform 106 as a valid entry in all or some categories of the master data systems of the client's P2P instance. This allows “Change Me” to be universally accepted by the P2P system 106 as a valid field. b. In one embodiment, the words “Change Me” (or a similar human readable indication) are used because it is something that an end user looks at and understands that a change is needed. Because these invoices are often seen by a human later in the process, it is made clear to the human that that field needs adjusting. However, the particular words selected for the exception flag 134 themselves do not matter; any other phrase, code, indicator, or flag can be chosen as long as it is used in the same process as a placeholder record on the invoice and in the client's P2P Instance. ¶ 4, 93-97, 113-118, 181-188); 

the system updates the routing rule based on the acceptance or the rejection (¶ 90, At 112, once the exception handling machine 100 identifies the proper handling rule, the exception handling machine 100 adds the appropriate exception code to the invoice flat file. In various approaches, the exception handling machine 100 reads in the invoice flat file, updates the exception code field with the proper exception code, then outputs the invoice flat file again. ¶ 123, 149, 174).

Hu teaches enriched exception processing but does not specifically teach market allegement. 

However, Schroeder teaches  a market allegement (abstract, The parties can thereafter approve or reject the deal allegement via an on-line system. In addition to, or instead of, dealer or investor approval, an instruction matching utility is provided to automatically or substantially automatically match instructions received from dealers and investors related to a plurality of deal allegements. In either case the status of the trade will be displayed to all parties. ¶ 38, Embodiments of the present invention may be implemented with varying degrees of automation. In one embodiment, an investor is given an opportunity to "check off" or approve a particular proposed deal, transaction, or "allegement" entered by a dealer. In other embodiments, the "check off" right is given to the dealer to confirm an investor-entered allegement. This right of approval may also be given to both parties, in accordance with the principles of the present invention. In addition, embodiments of the present invention provide matching functionality to match dealer and investor transactions in the context of confirming a particular allegement. Matching may be performed manually as well as substantially automatically. In the latter (automatic) case, once the terms of a particular deal have been entered by the parties into the system provided by the third party (e.g., The Bank of New York), matching is performed without further input from the trader/seller/dealer and buyer/investor parties. ¶ 44, 45, 50, 53-56). 

the system receives, from the at least one input platform, a market allegement (abstract, The parties can thereafter approve or reject the deal allegement via an on-line system. In addition to, or instead of, dealer or investor approval, an instruction matching utility is provided to automatically or substantially automatically match instructions received from dealers and investors related to a plurality of deal allegements. In either case the status of the trade will be displayed to all parties. ¶ 38, Embodiments of the present invention may be implemented with varying degrees of automation. In one embodiment, an investor is given an opportunity to "check off" or approve a particular proposed deal, transaction, or "allegement" entered by a dealer. In other embodiments, the "check off" right is given to the dealer to confirm an investor-entered allegement. This right of approval may also be given to both parties, in accordance with the principles of the present invention. In addition, embodiments of the present invention provide matching functionality to match dealer and investor transactions in the context of confirming a particular allegement. Matching may be performed manually as well as substantially automatically. In the latter (automatic) case, once the terms of a particular deal have been entered by the parties into the system provided by the third party (e.g., The Bank of New York), matching is performed without further input from the trader/seller/dealer and buyer/investor parties. ¶ 44, 45, 50, 53-56);

the system searches the database of internal transactions and determines, based on the search and marketing allegement, an internal transaction, wherein the internal transaction is associated with the market allegement (abstract, The parties can thereafter approve or reject the deal allegement via an on-line system. In addition to, or instead of, dealer or investor approval, an instruction matching utility is provided to automatically or substantially automatically match instructions received from dealers and investors related to a plurality of deal allegements. In either case the status of the trade will be displayed to all parties. ¶ 38-42, Embodiments of the present invention may be implemented with varying degrees of automation. In one embodiment, an investor is given an opportunity to "check off" or approve a particular proposed deal, transaction, or "allegement" entered by a dealer. In other embodiments, the "check off" right is given to the dealer to confirm an investor-entered allegement. This right of approval may also be given to both parties, in accordance with the principles of the present invention. In addition, embodiments of the present invention provide matching functionality to match dealer and investor transactions in the context of confirming a particular allegement. Matching may be performed manually as well as substantially automatically. In the latter (automatic) case, once the terms of a particular deal have been entered by the parties into the system provided by the third party (e.g., The Bank of New York), matching is performed without further input from the trader/seller/dealer and buyer/investor parties. ¶ 50-53, 56);

the system determines a normalized exception for the market allegement based on the market allegement and the internal transaction (¶ 56, As will be appreciated by those skilled in the art, the present invention provides several enhancements to the repo transaction space. Embodiments of the present invention allow investors to access a third party's repo transaction system in a much more direct and efficient manner, and preferably via a display accessible via the internet or private network or other electronic communication system. Moreover, embodiments of the present invention allow both dealers and investors to input deals or allegements into a repo system such that finalization of deals is more efficient. Moreover still, embodiments of the present invention provide systems and a methodology by which deals that have been approved by dealers and investors can be both manually matched and automatically matched to thereby complete (or clear) the initial stages of a repo transaction. Finally, those skilled in the art will also appreciate that the systems and methodologies described herein may also be applicable to, e.g., securities lending (borrow/pledge) agreements, and derivatives agreements, among others. ¶ 38-39, In addition, future dated transactions can be supported by the several embodiments of the present invention such that investors and dealers can input allegements for transactions that are to take place in the future, namely a date of T+one or greater, where T is today. When future dated transactions are supported by the system, they are preferably matched as soon as possible within the system described herein. Once matched, such transaction will thereafter be submitted to a "live mode" system on the appropriate future date. The "live mode" reflects the current day's activity, which is to be processed that day, and is kept apart from future dated activity, to be processed on the appropriate future date. ¶ 50-51), 

the exception enrichment platform enriches the normalized exception with at least one of additional transaction details, market references, and normalized status/exception types (¶ 54-56, FIG. 7 depicts an enhancement to the embodiment shown in FIG. 6. Here, investor 30 has the ability to both input deals and approve or reject deals input by dealer 20. More importantly, an automatic instruction matching utility (IMU) 705 is provided in addition to the manual match capability 670. That is, once deals are input by either the dealer 20 or investor 30 and thereafter approved, rather than having an administrative person match up the approved instructions, a module is implemented that automatically matches the approved instructions. This can be accomplished by any known means including, but not limited to, matching investor identifications, matching each of the terms deemed to be mandatory, and/or matching unique allegement identification numbers. ¶ 38-39, Embodiments of the present invention may be implemented with varying degrees of automation. In one embodiment, an investor is given an opportunity to "check off" or approve a particular proposed deal, transaction, or "allegement" entered by a dealer. In other embodiments, the "check off" right is given to the dealer to confirm an investor-entered allegement. This right of approval may also be given to both parties, in accordance with the principles of the present invention. In addition, embodiments of the present invention provide matching functionality to match dealer and investor transactions in the context of confirming a particular allegement. Matching may be performed manually as well as substantially automatically. In the latter (automatic) case, once the terms of a particular deal have been entered by the parties into the system provided by the third party (e.g., The Bank of New York), matching is performed without further input from the trader/seller/dealer and buyer/investor parties. ¶ 44);

the coverage and ownership rules engine identifies a routing rule, wherein the routing rule is associated with the normalized exception, and wherein the routing rule identifies the system interface as associated with the normalized exception (¶ 43, In a similar fashion, investor 30 may also send SWIFT messages 230 through message queue 232 into pool 240, which is another application designed to accept certain instructions from certain clients, and route those instructions to the proper division within BNY for processing. Files 245 may also be uploaded by investor 30. Both messages 230 and files 245 are received by administration component 205 as shown by reference letter A., ¶ 52-54, FIGS. 6 and 7 illustrate different levels of deal matching in accordance with the principles of the present invention. Referring first to FIG. 6, it can be seen that it is a combination of sorts of the embodiments depicted in FIGS. 2 and 3 in that GSCX 218, pool 240 and MERVA 320 are all included. Instruction queue 310 is also included. A first difference between FIG. 6 and FIGS. 2 and 3 is that instead of dealer 20 and investor 30 being able to manually approve or reject deals, these parties may only input deal terms as indicated by reference numerals 650 and 655. A second difference is that, rather than having the parties thereafter reject or approve deals, the embodiment shown in FIG. 6 includes a capability to manually match deals as indicated by reference numeral 670. Element 670 may be thought of as a manual instruction matching utility (IMU) that enables an administrator from, e.g., administrative component 205, to manually match dealer/trader and investor instructions, both for domestic and global allegements. It is noted that deals may be input by either party and may even be input using fax, email or telephone calls, as well as directly via input screens accessible over, e.g., the internet. The manual feature described herein may be utilized in the event that initial trade instructions do not match, and one or both of the principals to the trade are not able to amend their instruction. Since a trade must be matched for further processing, this feature allows the BNY administrator to "force match" a trade, allowing processing to continue, and for any incorrect aspect to be addressed by all three parties as soon as practicable. ¶ 56, As will be appreciated by those skilled in the art, the present invention provides several enhancements to the repo transaction space. Embodiments of the present invention allow investors to access a third party's repo transaction system in a much more direct and efficient manner, and preferably via a display accessible via the internet or private network or other electronic communication system. Moreover, embodiments of the present invention allow both dealers and investors to input deals or allegements into a repo system such that finalization of deals is more efficient. Moreover still, embodiments of the present invention provide systems and a methodology by which deals that have been approved by dealers and investors can be both manually matched and automatically matched to thereby complete (or clear) the initial stages of a repo transaction. Finally, those skilled in the art will also appreciate that the systems and methodologies described herein may also be applicable to, e.g., securities lending (borrow/pledge) agreements, and derivatives agreements, among others. ¶ 30-32, 47, 56); 

the system routes the normalized exception to the system interface (¶ 43, In a similar fashion, investor 30 may also send SWIFT messages 230 through message queue 232 into pool 240, which is another application designed to accept certain instructions from certain clients, and route those instructions to the proper division within BNY for processing. Files 245 may also be uploaded by investor 30. Both messages 230 and files 245 are received by administration component 205 as shown by reference letter A. ¶ 47, FIG. 3 depicts a slightly modified architecture as compared to FIG. 2. As shown, not only does investor 30 have the ability to approve or reject deals via a deal status screen, but dealer 20 may also have this capability in accordance with this embodiment of the present invention. Likewise, investor 30 is given the opportunity to input terms of deals in the first place., ¶ 53); 

the system interface presents the normalized exception (abstract, The parties can thereafter approve or reject the deal allegement via an on-line system. In addition to, or instead of, dealer or investor approval, an instruction matching utility is provided to automatically or substantially automatically match instructions received from dealers and investors related to a plurality of deal allegements. In either case the status of the trade will be displayed to all parties. ¶ 38, Embodiments of the present invention may be implemented with varying degrees of automation. In one embodiment, an investor is given an opportunity to "check off" or approve a particular proposed deal, transaction, or "allegement" entered by a dealer. In other embodiments, the "check off" right is given to the dealer to confirm an investor-entered allegement. This right of approval may also be given to both parties, in accordance with the principles of the present invention. In addition, embodiments of the present invention provide matching functionality to match dealer and investor transactions in the context of confirming a particular allegement. Matching may be performed manually as well as substantially automatically. In the latter (automatic) case, once the terms of a particular deal have been entered by the parties into the system provided by the third party (e.g., The Bank of New York), matching is performed without further input from the trader/seller/dealer and buyer/investor parties. ¶ 43-45, 50, 53-56);

the system receives, from the system interface, an acceptance or a rejection of the normalized exception (abstract, A system and method for facilitating tri-party repurchase (or other) agreement transactions. A dealer or trader sends instructions to an intermediary third party characterizing a previously agreed-upon set of terms for a repurchase agreement between the dealer and an investor. The parties can thereafter approve or reject the deal allegement via an on-line system. In addition to, or instead of, dealer or investor approval, an instruction matching utility is provided to automatically or substantially automatically match instructions received from dealers and investors related to a plurality of deal allegements. In either case the status of the trade will be displayed to all parties. ¶ 40, FIG. 2 illustrates an embodiment of the present invention in which "check box" approve/reject functionality is provided to an investor to approve or reject repurchase agreement transactions previously entered into a system by a dealer. Specifically, FIG. 2 shows the relationships among a dealer 20, an investor 30 and The Bank of New York 40. Of course, those skilled in the art will appreciate that BNY 40 could be replaced by any third party financial institution capable of handling tri-party repo transactions. ¶ 43-46, 54). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hu to include/perform a market allegement, as taught/suggested by Schroeder. This known technique is applicable to the system of Hu as they both share characteristics and capabilities, namely, they are directed to financial document processing. One of ordinary skill in the art would have recognized that applying the known technique of Schroeder would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Schroeder to the teachings of Hu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such market allegement features into similar systems. Further, including a market allegement to Hu would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for addition ways to solve market issues. 
	                                                                                                   
Claims 5, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20210326394 A1) in view of Schroeder et al. (US 20070192225 A1) in further view of Kennis et al. (US 20080082376 A1).

Regarding claims 5, 15, the combination of Hu and Schroeder teaches a normalized exception processing but does not specifically teach using at least one of data science and natural language processing. 

However, Kennis teaches wherein the exception is enriched using at least one of data science and natural language processing (¶ 279, 328).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hu to include/perform at least one of data science and natural language processing, as taught/suggested by Kennis. This known technique is applicable to the system of Hu as they both share characteristics and capabilities, namely, they are directed to exception processing. One of ordinary skill in the art would have recognized that applying the known technique of Kennis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kennis to the teachings of Hu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such natural language processing features into similar systems. Further, applying at least one of data science and natural language processing would have been recognized by those of ordinary skill in the art as resulting in an improved system that would enable more natural conversations, more efficient operations, reduced costs, higher customer satisfaction, and improved analysis.	

Claims 9, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20210326394 A1) in view of Schroeder et al. (US 20070192225 A1) in further view of Loewy et al. (US 20040193703 A1).

Regarding claims 9 and 19, the combination of Hu and Schroeder teaches the normalized exception to a system interface based on the updated routing rule in response to receiving the rejection of the normalized exception from the system interface (Hu, ¶ 30, 108, Schroeder, Abstract, ¶  40, 44-47, 50-54), but does not specifically teach re-routing the exception to a second team. 

However, Loewy teaches re-routing the exception to a second team using the updated routing rule in response to the exception being rejected by the identified team (¶ 165-168, 207, 9, 71-73).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hu to include/perform re-routing the exception to a second team using the updated routing rule in response to the exception being rejected by the identified team, as taught/suggested by Loewy. This known technique is applicable to the system of Hu as they both share characteristics and capabilities, namely, they are directed to exception request processing. One of ordinary skill in the art would have recognized that applying the known technique of Loewy would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Loewy to the teachings of Hu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such re-routing features into similar systems. Further, applying re-routing the exception to a second team using the updated routing rule in response to the exception being rejected by the identified team would have been recognized by those of ordinary skill in the art as resulting in an improved system that would enable a second pair of eyes in the decision making process. 

Other pertinent prior art includes Carpenter et al. (US 20190171711 A1) which discloses order processing systems to facilitate the ordering or selection of products or services by a customer using natural language. Venkatasubramanian et al. (US 8924272 B2) which discloses receiving and unifying invoice data, retrieving information about each invoice, verifying each invoice and resolving invoice exceptions. Lyle et al. (US 20120029950 A1) which discloses health insurance exception processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683